Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnny Ma (reg. no. 59,976) on 4/26/2022.

Amendments to the Specification
The application’s Specification has been amended as follows: 
[0140] As shown in Table 7, a max  transform size flag for the dual tree coded slice (e.g., sps_dt_max_luma_transform_size_64_flag), and a max  transform size flag for the single tree coded slice (e.g., sps_st_max_luma_transform_size_64_flag) can be signalled. The maximum transform size flags can indicate the maximum transform size, in luma samples for example. For example, the maximum transform size flags can indicate whether the maximum transform size is a first maximum value or a second maximum value. The max  transform size flag for the dual tree coded slice (e.g., sps_dt_max_luma_transform_size_64_flag) equal to 1 can specify that the maximum transform size applied for dual tree coded slice in luma samples is equal to 64 (e.g., 64×64 blocks). The max  transform size flag for the dual tree coded slice (e.g., sps_dt_max_luma_transform_size_64_flag) equal to 0 can specify that the maximum transform size applied for dual tree coded slice in luma samples is equal to 32 (e.g., 32×32 blocks). The max  transform size flag for the single tree coded slice (e.g., sps_st_max_luma_transform_size_64_flag) equal to 1 can specify that the maximum transform size applied for single tree coded slice in luma samples is equal to 64. The max  transform size flag for the single tree coded slice (e.g., sps_st_max_luma_transform_size_64_flag) equal to 0 can specify that the maximum transform size applied for a single tree coded slice in luma samples is equal to 32.

[0141] Still referring to Table 7, when the chroma array type is 3 (e.g., a planar mode), and the max  transform size flag for the single tree coded slice (e.g., sps_st_max_luma_transform_size_64_flag) is equal to 0, the ACT enable flag (e.g., sps_act_enabled_flag) can be signalled.

Allowable Subject Matter
Claim 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the adaptive color transform (ACT) related limitations in conjunction with the remaining claim limitations. These limitations are described in Tables 6 and 7 of paragraphs of [0133] and [0139] of the Applicant’s Specification as filed.
Dependent claims 2-8, 10-13 and 15-20 are also allowed as a result of being dependent on claims 1, 9 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW K KWAN/Primary Examiner, Art Unit 2482